                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

LISA K. SNIDER                                )
                                              )
       v.                                     )      No. 3:18-cv-00857
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security               )

                         MEMORANDUM OPINION AND ORDER

       Magistrate Judge Holmes has issued a Report and Recommendation (“R&R”) (Doc. No. 24)

in which she recommends that Lisa K. Snider’s Motion for Summary Judgment In Support of Her

Social Security Appeal (Doc. No. 15) be denied, and that the decision of the Commissioner denying

Snider’s claim for Title II Disability Insurance Benefits be affirmed. Snider has filed an Objection

to the R & R (Doc. No. 25) relating to the treatment the Administrative Law Judge (“ALJ”) gave

to the opinions of Dr. Robert B. Gatson, Jr., a treating physician. Those same arguments were the

focus of Snider’s Motion for Summary Judgment.

       Because Magistrate Judge Holmes’ recommendation, if accepted, would be case dispositive,

the Court’s review is de novo under Rule 72 of the Federal Rules of Civil Procedure. This does not

mean, however, that the Court must “reinvent the wheel” when taking a fresh look at the matter.

Chen v. I.N.S., 87 F.3d 5, 7 (1st Cir. 1996); Franklin v. Anderson, 267 F. Supp. 2d 768, 793 (S.D.

Ohio 2003).    Magistrate Judge Holmes thoroughly analyzed Snider’s claims regarding the

discounting of Dr. Gaston’s opinion. Indeed, that was the centerpiece of the discussion, covering

fully 8½ pages of the 15-page R&R. The Court agrees with that analysis, and simply adds the

following.

       Dr. Gaston issued two reports. The first, a “Medical Source Statement” form dated

September 16, 2016, is of limited utility because it was only an assessment of Snider’s condition as
of that date. The onset of Snider’s alleged disability, however was May 1, 2008 and her insured

status expired on December 30, 2014, almost two years before Dr. Gatson’s initial report. See, Van

Winkle v. Comm’r of Soc. Sec., 29 F. App’x 353, 358 (6th Cir. 2002) (“Evidence relating to a time

outside the insured period is only minimally probative.”); Walton v. Astrue, 773 F. Supp. 2d 742,

750 (N.D. Ohio 2011) (“Medical evidence dated after a claimant's expiration of insured status is

only relevant to a disability determination where the evidence “relates back” to the claimant's

limitations prior to the date last insured”).

        Even ignoring the discrepancy in dates, Dr. Gaston’s initial report was deficient because he

was asked to opine on Snider’s ability to sit, stand and walk, and rest during a regular eight hour

workday. He answered, two hours, one hour, and two hours respectively. Later in the form, when

asked to recap, his answer was different because he listed the time as being two hours, one hour, and

one hour, respectively. This could have been simply the result of a scrivener’s error, but no matter

how the numbers changed, neither set of answers adds up to an eight hour work day. (Doc. No. 13,

Administrative Record (“AR”) at 997-1001).

        Regardless, the ALJ did not ignore Dr. Gaston’s initial report. Rather, she summarized the

report and chose to discount it, writing:

        Although Dr. Gaston is a treating source, his opinion was given after the date last
        insured, he did not indicate when the limitations began, and it is not well supported
        by medical findings for the period through the date last insured as it is inconsistent
        with generally normal findings on physical examination such as normal sensation,
        reflexes, coordination, muscle strength and tone, [and] normal full range of motion
        of all joints. Furthermore, Dr. Gaston noted that he only sees the claimant every four
        to six months for 15 to 30 minutes per visit.

(Id. at 41) (internal citations omitted). These constitute “‘good reasons’ for discounting the opinion

of a treating source,” which are generally “given controlling weight” if “well-supported by


                                                  2
medically acceptable clinical and laboratory diagnostic techniques.” Bolton v. Comm’r of Soc. Sec.,

730 F. App’x 334, 337 (6th Cir. 2018) (citing Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376

(6th Cir. 2013)).

        A second report from Dr. Gatson was unmentioned by the ALJ. This is hardly surprising

because Dr. Gatson did not execute the report until December 1, 2016, almost two weeks after the

administrative hearing. When asked during the hearing if the record was complete, counsel

indicated that a report relating to a neck surgery would be forthcoming, and the ALJ stated that the

record would be left open for the submission of that report. (A.R. 51, 70). No mention was made

of a supplemental report from Dr. Gatson, and the ALJ can hardly be faulted for not seeing it.

        Regardless, Dr. Gatson’s second opinion amounted to nothing more than a “yes” response

to the following two questions propounded by counsel:

        (1) As Lisa Snider’s primary care physician for many years, did the same limitations
        reflected in your Medical Source Statement dated 9/7/16 apply to Lisa Snider on
        3/30/14?

        (2) As Lisa Snider’s primary care physician for many years, did the same limitations
        reflected in your Medical Source Statement dated 9/7/16 apply to Lisa Snider on
        5/1/13?

(A.R. at 1090). Even if the ALJ was aware of this opinion, it was not reversible error for her not to

mention it because a “check-box analysis” unaccompanied by any explanation is “‘weak evidence

at best” and is “patently deficient.” Hernandez v. Comm’r of Soc. Sec., 644 F. App’x 468, 474 (6th

Cir. 2016); see also Ellars v. Comm’r, 647 F. App’x 563, 566 (6th Cir. 2016) (“[A]dministrative

law judges may properly give little weight to a treating physician's check-off form of functional

limitations that did not cite clinical test results, observations, or other objective findings.”); Shepard

v. Comm’r, 705 F. App’x 435, 441 (6th Cir. 2017) (“[T]he ALJ had good reason to discount [the


                                                    3
treating physician’s] opinion,” which “consisted largely of one word answers, circles, and

check-marks.”).

       Ultimately, the question for the Court is whether substantial evidence supports the

Commissioner’s decision to deny benefits, not whether the ALJ rendered a “perfect opinion” vis-a-

vis Dr. Gaston’s reports. Shkabari v. Gonzales, 427 F.3d 324, 328 (6th Cir. 2005). It does.

       “Substantial evidence is more than a scintilla of evidence but less than a preponderance, Bell

v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir. 1996), and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion, Buxton v. Halter, 246 F.3d 762,

772 (6th Cir. 2001).” Baker v. Comm’r of Soc. Sec., 21 F. App’x 313, 315 (6th Cir. 2001). “If

supported by substantial evidence, the Commissioner’s decision must be affirmed, even if the

reviewing court would decide the case differently, Felisky v. Bowen, 35 F.3d 1027, 1035 (6th

Cir.1994), and even if the claimant’s position is also supported by substantial evidence, Casey v.

Sec’y of Health and Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993).” Couch v. Soc. Sec.

Admin., 16 F. App’x 306, 307 (6th Cir. 2001). “The substantial-evidence standard . . . presupposes

that there is a zone of choice within which the decisionmakers can go either way, without

interference by the courts.” Blakley v. Comm’r, 581 F.3d 399, 406 (2009) (quoting Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)).

       In her Disability Report, Snider alleged disability due to chronic obstructive pulmonary

disorder, spinal stenosis, cervicalgia, and cervical radiculopathy and spondylosis. In finding Snider

capable of a restricted range of light work, the ALJ considered the record as a whole, including

Snider’s subjective complaints.

       Dr. Gatson opined that Snider could lift 10 pounds occasionally and 5 pounds frequently, and


                                                 4
could sit, stand and walk from 1 to 2 hours each day, but he only began treating her in January 2014,

which was nearly six years after the alleged onset date. Even then, the primary focus of the visits

dealt with upper respiratory infections, although on one occasion Snider complained of back pain

and, on another visit, presented with a urinary tract infection. While Dr. Gaston suggested that

Snider had back pain, impaired sleep, weight change, tenderness, crepitus, swelling, and weakness,

those findings were not documented in his treatment records. Indeed, between January 2014 and

December 2014, his records showed that Plaintiff appeared in no acute distress with full ranges of

motion, no edema, no neurological deficits, and normal reflexes, coordination, and strength. While

Dr. Gaston also indicated that Snider suffered from depression and anxiety, his treatment notes show

that she was alert and cooperative with appropriate mood and affect. Dr. Gatson also claimed that

pain frequently interfered with Snider’s attention span and concentration, and that medication caused

side effects, even though Snider repeatedly denied any side effects to other treatment providers.

Moreover, medications, including epidural site injections, allowed Snider to exercise regularly at

the YWCA, perform water aerobics weekly, and feed, walk and bathe her dogs. Snider was also able

to babysit her grandchildren and take them to the pool once a week.

       The Court could go on, but the point is that there is more than a scintilla of evidence in the

record showing that Snider did not establish her disability under Title II during her insured status.

Accordingly, the Court rules as follows:

       (1) The R&R (Doc. No. 26) is APPROVED and ADOPTED;

       (2) Plaintiff’s Motion for Summary Judgment on the Administrative Record (Doc. No. 15)

is DENIED; and

       (3) The final decision of the Commissioner denying benefits is AFFIRMED.


                                                 5
The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                6
